Opinion by
Hurt, J.
§ 785. Bailment for hire; extent of bailee’s liability. Green hired a mule of Larkins for two months, at the rate of $10 per month. While Green had the mule under this contract it Avas lost, Avithout any fault or negligence on his part. Larkins brought this suit to recover the alleged value of the mule, and the hire thereof, and in the court beloAv recovered judgment for both. Held, the contract between the parties constituted a bailment of the mule for hire. It is well settled that a bailee for hire is bound only for ordinary diligence, and is responsible only for ordinary negligence. He is held responsible only for that degree of care and diligence which a prudent man would take cr use, that is, which the generality of mankind use in keeping their own goods of the same kind. [Story on Bailments, 352, 353.] The judgment in this case is not supported by the evidence.
Reversed and remanded.